ASSUMPTION AGREEMENT This Assumption Agreement (“Agreement”) is made and entered into as of the 8th day of December 2011 by and among the following parties: CATHAY BANK, a California banking corporation (“Lender”), on the one hand, and LGI DELAWARE, LLC, a Delaware limited liability company (“Existing Borrower”), LEE JAY GITTLEMAN, aka Lee Gittleman, an individual (“Gittleman”), LEE JAY GITTLEMAN and CINDY ELIZABETH GITTLEMAN, as Trustees of THE GITTLEMAN FAMILY 2, 2007 (individually and collectively, “Gittleman Trust”, and together with Gittleman at times hereinafter referred to, individually and collectively, as “Existing Guarantor”), and NETREIT NATIONAL CITY PARTNERS, LP, a California limited partnership (“New Borrower”), on the other hand, with reference to the following facts: RECITALS A.Existing Borrower and Lender have heretofore entered into and executed that certain Construction Loan Agreement dated as of September 7, 2007 (together with any and all amendments thereto or modifications thereof, the “First Loan Agreement”), pursuant to which Lender made a loan to Existing Borrower (the “Loan”). Subsequently, in connection with the Loan, Existing Borrower and Lender also entered into and executed that certain Business Loan Agreement dated as of June 18, 2010 (together with any and all amendments thereto or modifications thereof, the “Second Loan
